Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 08/10/2022. Applicant’s argument, filed on 08/10/2022 has been entered and carefully considered. Claims 21-42 are pending.

Double Patenting rejection against US patent 10,786,033 B2 is deferred based on the arguments submitted on 12/22/2021.

35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked for Claims. The claims has/have been amended on 12/22/2021.

Based on the amendments/arguments submitted on 12/22/2021, the 35 USC § 112(b) rejections corresponding to 35 USC § 112(f) are withdrawn.

The application filed on 09/22/2020 is a CON of 16/666,031 filed on 10/28/2019 (PAT 10786033), which has PRO 62/752,089 filed on 10/29/2018.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered. 

	
Response to Arguments

Applicant's arguments in the 08/10/2022 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims on page 11-25 argues “position tracker”. While the applicant' s argument points are understood, the examiner respectfully disagrees it is because Braun in view of Reily further in view of Stisser teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Reily teaches, Fig. 12, [0208]-[0220], relative location, so, the relative position is captures by the AR device).
Therefore, the rejection is maintained.

	
Examiner’s Note

Claims 21-27 refer to "A wearable apparatus”, Claims 28-36 refer to "A computer implemented method” and Claims 37-42 refer to "A system”. Claims 28-42 are similarly rejected in light of rejection of claims 21-27, any obvious combination of the rejection of claims 21-27, or the differences are obvious to the ordinary skill in the art. Examiner suggests to keep the scope of the independent claims similar help the prosecution move forward. Claims 21 and 37 has a different scope than claim 21. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. (US 20170236495 A1), hereinafter Braun in view of Reily et al. (US 20150153912 A1), hereinafter Reily, further in view of Stisser et al. (US 20190325654 A1), hereinafter Stisser.

	Regarding claim 21, Braun discloses a headwear apparatus to be worn by a first user, comprising (Abstract): an augmented reality ("AR") interface configured to visually present identifiers indicating an identity, a position tracker, wherein the position tracker is at least one of a geomagnetic sensor, an acceleration sensor, a tilt sensor, or a gyroscopic sensor ([0051], [0068]); position or other information about one or more users (0046]); one or more microphones ([0062]); a gaze tracking imaging element configured to monitor a gaze direction of the first user; one or more processors; and a memory storing program instructions that when executed by the one or more processors cause the one or more processors to at least: determine, based at least in part on the gaze direction of the first user and one or more of the first position, the second position information, or the third position information, that the first user is looking in a direction of the second user; in response to a determination that the first user is looking in the direction of the second user: (Fig. 6A).Athorus Matter No.: 149.0004-US-CON134842-4610-5809, v. 1U.S. Patent Application No.: 17/028,956 Notice to File Missing Parts Mailed October 01, 2020  
	Braun discloses all the elements of claim 1 but Braun does not appear to explicitly disclose in the cited section position tracker that monitors a first position of the first user; wireless antenna that at least: receives a second position information of a second headwear apparatus worn by a second user; receives a third position information of a third headwear apparatus worn by a third user; and sends first audio data generated by the microphone; and receives second audio data from the second headwear apparatus; establish, with the wireless antenna, a connection with the second headwear apparatus worn by the second user; and send the first audio data to the second headwear apparatus without sending the first audio data to the third headwear apparatus; receive from the third headwear apparatus, the third audio data; and in response to receipt of the second audio data, preset, on the AR interface, an indication that the second audio data is received from the third headwear apparatus to indicate that the third user is speaking.
	However, Reily from the same or similar endeavor teaches position tracker that monitors a first position of the first user; wireless antenna that at least: receives a second position information of a second headwear apparatus worn by a second user; receives a third position information of a third headwear apparatus worn by a third user; and sends first audio data generated by the microphone; and receives second audio data from the second headwear apparatus; establish, with the wireless antenna, a connection with the second headwear apparatus worn by the second user; and send the first audio data to the second headwear apparatus without sending the first audio data to the third headwear apparatus; receive from the third headwear apparatus, the third audio data; and in response to receipt of the second audio data, preset, on the AR interface, an indication that the second audio data is received from the third headwear apparatus to indicate that the third user is speaking (Fig. 13, [0209]-[0211], communication link, speaking to each other, audio data could be personalized, [0199], private communication, [0064], information sharing between multiple device users, [0198]-[0199], another individual, [0219]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braun to incorporate the teachings of Reily to enhance viewing experience (Reily, [0092]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Braun in view of Reily discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section headwear; second headwear; third headwear.
	However, Stisser from the same or similar endeavor teaches headwear; second headwear; third headwear (Fig. 1-2, [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braun in view of Reily to incorporate the teachings of Stisser for real-time collaboration (Stisser, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Braun in view of Reily discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section.
	However, Stisser from the same or similar endeavor teaches headwear; second headwear; third headwear (Fig. 1-2, [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braun in view of Reily to incorporate the teachings of Stisser for real-time collaboration (Stisser, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 22, Braun in view of Reily further in view of Stisser discloses the headwear apparatus of claim 21, further comprising: a directional headphone; and wherein the program instructions that when executed by the one or more processors further cause the one or more processors to at least: output the second audio data through the directional headphone such that the third audio data has a virtual sound in a direction of the second user with respect to the first user (Braun, Fig. 14, element 1412, Reily, [0081], speakers, sound output, Stisser, Fig. 1-2, [0030], it is obvious to the ordinary skill in the art, e.g., Kankainen, US 20120310717 A1, [0034]).  

	Regarding claim 23, Braun in view of Reily further in view of Stisser discloses the headwear apparatus of claim 21, wherein the program instructions that when executed by the one or more processors further cause the one or more processors to at least: receive data from the second headwear apparatus; and present, on the AR interface, information corresponding to the received data (Braun, Fig. 6A, Reily, Fig. 13, [0209]-[0211], it is obvious to the ordinary skill in the art).  

	Regarding claim 24, Braun in view of Reily further in view of Stisser discloses the headwear apparatus of claim 23, wherein the information indicates at least a direction of a source of the data (Braun, Fig. 6A, Reily, Fig. 13, [0214], location data, it is obvious to the ordinary skill in the art).  

	Regarding claim 25, Braun in view of Reily further in view of Stisser discloses the headwear apparatus of claim 21, wherein the connection is a bidirectional audio connection between the headwear apparatus and the second headwear apparatus (Braun, Fig. 6A, Reily, Fig. 13, [0199], private communication, it is obvious to the ordinary skill in the art).  

	Regarding claim 26, Braun in view of Reily further in view of Stisser discloses the headwear apparatus of claim 21, wherein the headwear apparatus is a wearable glasses apparatus and the AR interface includes a lens of the wearable glasses apparatus (Braun, [0007], Fig. 6A, Fig. 2-5, Reily, [0003], Fig. 13, it is obvious to the ordinary skill in the art).  

	Regarding claim 27, Braun in view of Reily further in view of Stisser discloses the headwear apparatus of claim 21, wherein the program instructions that when executed by the one or more processors further cause the one or more processors to at least: present, on the AR interface, one or more of a first indicator of the first position of the first user,; a second indicator of a second position of the second user, as determined at least in part by the second position information; or a third indicator of a third position of the third user, as determined at least in part by the third position information (Braun, [0007], Fig. 6A, Reily, [0003], Fig. 13, [0207], location information, it is obvious to the ordinary skill in the art, Matsuda, US 20110254859 A1. Fig. 10).

Regarding claim 21-42, See Examiner’s Note.

Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487